Exhibit 10.3

 

UNCONDITIONAL GUARANTY AND PLEDGE AGREEMENT

 

This UNCONDITIONAL GUARANTY AND PLEDGE AGREEMENT (this “Agreement”) is entered
into as of December 19, 2018, by B. RILEY PRINCIPAL INVESTMENTS, LLC, a Delaware
limited liability company (the “Guarantor”), in favor of BANC OF CALIFORNIA,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”), for the Secured Parties (as defined in the Credit
Agreement, hereinafter defined).

 

A.Guarantor, directly or indirectly, owns 100% of the issued and outstanding
Equity Interests (as defined in the Credit Agreement, hereinafter defined) of
each of (i) BRPI Acquisition Co LLC, a Delaware limited liability company,
United Online, Inc., a Delaware corporation, and YMax Corporation, a Delaware
corporation (collectively “Borrowers”).

 

B.For and in consideration of all extensions of credit, loans and other
financial accommodations provided to Borrowers, which loans will be made
pursuant to a Credit Agreement among Borrowers, the Secured Guarantors party
thereto, the Administrative Agent and the Lenders party thereto, dated of even
date herewith (as amended from time to time, and any and all modifications,
extensions or renewals thereof, the “Credit Agreement”), Guarantor hereby
unconditionally and irrevocably guarantees the prompt and complete payment of
all amounts Borrowers owe the Secured Parties arising under the Credit Agreement
and the other Loan Documents and Borrowers’ performance of the Credit Agreement
and the other Loan Documents according to their terms. Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
them under the Credit Agreement.

 

Section 1 – GUARANTEE

 

1.1       If Borrowers do not perform their obligations under the Loan
Documents, Guarantor shall upon demand by Administrative Agent immediately pay
all amounts due thereunder (including, without limitation, all principal,
interest and fees) and satisfy all of Borrowers’ payment obligations under the
Loan Documents (“Guarantor Obligations”).

 

1.2       The obligations hereunder are independent of the obligations of
Borrowers, and a separate action or actions may be brought and prosecuted
against Guarantor whether action is brought against Borrowers or whether
Borrowers be joined in any such action or actions. This Agreement is a primary
obligation of Guarantor, and not merely the creation of a surety relationship.
Guarantor agrees that it is directly, jointly and severally liable with
Borrowers and any other Guarantor (as defined in the Credit Agreement) or
guarantor of the Guarantor Obligations. Guarantor waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Guarantor’s liability under this Agreement is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of the
Loan Documents.

 



1 

 

 

1.3       Guarantor authorizes Administrative Agent, without notice or demand
and without affecting its liability hereunder, from time to time to (a) renew,
extend or otherwise change the terms of the Loan Documents or any part thereof,
(b) take security for the payment due under this Agreement or the Loan
Documents, (c) exchange, enforce, waive or release any such security, and (d)
apply any security and direct its sale as Administrative Agent, in its
discretion, chooses.

  

1.4       Guarantor waives any right to require Administrative Agent to (a)
proceed against Borrowers, any other guarantor or any other Person; (b) proceed
against or exhaust any security held from Borrowers, any other guarantor or any
other Person; or (c) pursue any other remedy in Administrative Agent’s power
whatsoever. Administrative Agent may, at its election, exercise, decline or fail
to exercise, any right or remedy it may have against Borrowers or any security
held by Administrative Agent, including without limitation the right to
foreclose upon any such security by judicial or nonjudicial sale, without
affecting or impairing in any way the liability of Guarantor hereunder.
Guarantor waives any defense arising by reason of any disability or other
defense of Borrowers or any other guarantor, or by reason of the cessation from
any cause whatsoever of the liability of Borrowers or any other guarantor.
Guarantor waives any setoff, defense or counterclaim that Borrowers may have
against Administrative Agent, except for the defense of payment and performance
in full of all amounts Borrowers owe to the Secured Parties under the Credit
Agreement and the other Loan Documents. Guarantor waives any defense arising out
of the absence, impairment or loss of any right of reimbursement or subrogation
or any other rights against Borrowers. Until all of the amounts that Borrowers
owe to the Secured Parties (other than contingent indemnity obligations for
which no claim has been asserted) have been paid in full, (d) Guarantor shall
not have any right of subrogation or reimbursement for claims arising out of or
in connection with this Agreement, (e) Guarantor shall not have any right of
contribution or other rights against Borrowers, (f) Guarantor waives any right
to enforce any remedy that Administrative Agent now has or may hereafter have
against Borrowers, and (g) Guarantor waives all rights to participate in any
security now or hereafter held by Administrative Agent. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Agreement and of the existence, creation or incurrence of new or additional
Indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrowers and of all other circumstances
bearing upon the risk of nonpayment of any Indebtedness or nonperformance of any
obligation of Borrowers, warrants to Administrative Agent that it will keep so
informed, and agrees that absent a request for particular information by
Guarantor, Administrative Agent shall have no duty to advise Guarantor of
information known to Administrative Agent regarding such condition or any such
circumstances. Guarantor waives the benefits of California Civil Code sections
2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

 



2 

 

 

1.5       Guarantor acknowledges that all or any portion of the Obligations may
now or hereafter be secured by a Lien or Liens upon real property owned or
leased by Borrowers and evidenced by certain documents including, without
limitation, deeds of trust and assignments of rents. Administrative Agent may,
pursuant to the terms of said real property security documents and applicable
law, foreclose under all or any portion of one or more of said Liens by means of
judicial or nonjudicial sale or sales. Guarantor agrees that Administrative
Agent may exercise whatever rights and remedies it may have with respect to said
real property security, all without affecting the liability of Guarantor
hereunder, except to the extent Administrative Agent realizes payment by such
action or proceeding. No election to proceed in one form of action or against
any party, or on any obligation shall constitute a waiver of Administrative
Agent’s right to proceed in any other form of action or against Guarantor or any
other Person, or diminish the liability of Guarantor, or affect the right of
Administrative Agent to proceed against Guarantor for any deficiency, except to
the extent Administrative Agent realizes payment by such action, notwithstanding
the effect of such action upon Guarantor’s rights of subrogation, reimbursement
or indemnity, if any, against Borrowers, any other guarantor or any other
Person. Without limiting the generality of the foregoing, Guarantor expressly
waives all rights, benefits and defenses, if any, applicable or available to
Guarantor under either California Code of Civil Procedure Sections 580a or 726,
which provide, among other things, that the amount of any deficiency judgment
which may be recovered following either a judicial or nonjudicial foreclosure
sale is limited to the difference between the amount of any Indebtedness owed
and the greater of the fair value of the security or the amount for which the
security was actually sold. Without limiting the generality of the foregoing,
Guarantor further expressly waives all rights, benefits and defenses, if any,
applicable or available to Guarantor under either California Code of Civil
Procedure Sections 580b, providing that no deficiency may be recovered on a real
property purchase money obligation, or 580d, providing that no deficiency may be
recovered on a note secured by a deed of trust on real property if the real
property is sold under a power of sale contained in the deed of trust.

 

1.6       If any Borrower becomes insolvent, is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code or
reorganization or insolvency laws of any applicable jurisdiction, or if such a
petition is filed against any Borrower, and in any such proceeding some or all
of any Indebtedness or obligations under the Credit Agreement are terminated or
rejected or any obligation of Borrowers is modified or abrogated, or if
Borrowers’ obligations are otherwise avoided for any reason, Guarantor agrees
that Guarantor’s liability hereunder shall not thereby be affected or modified
and such liability shall continue in full force and effect as if no such action
or proceeding had occurred. This Agreement shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by
Administrative Agent upon the insolvency, bankruptcy or reorganization of any
Borrower, Guarantor or any other guarantor or otherwise, as though such payment
had not been made.

 

1.7       Any Indebtedness of any Borrower now or hereafter held by Guarantor is
hereby subordinated to any Indebtedness of Borrower to the Secured Parties; and
such Indebtedness of such Borrower to Guarantor shall be collected, enforced and
received by Guarantor as trustee for Administrative Agent and be paid over to
Administrative Agent on account of the Indebtedness of Borrowers to
Administrative Agent but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Agreement.

 



3 

 

 

Section 2 – [INTENTIONALLY OMITTED]

 

Section 3 – PLEDGE

 

3.1       As security for the full, prompt and complete payment and performance
when due (whether by stated maturity, by acceleration or otherwise) of all the
Guarantor Obligations, Guarantor hereby pledges to Administrative Agent, and
grants to Administrative Agent, a first priority security interest in all of the
following (collectively, the “Pledged Collateral”):

 

(a)       the shares of capital stock or other equity securities of the entities
listed on Exhibit A attached hereto, now owned or hereafter acquired (whether in
connection with any recapitalization, reclassification, or reorganization of the
capital of such entities or any successors in interest thereto) by Guarantor
(the “Pledged Shares”), together with all proceeds and substitutions thereof,
all cash, stock and other monies and property paid thereon, all rights to
subscribe for securities declared or granted in connection therewith, and all
other cash and noncash proceeds of the foregoing. On the date hereof, the
certificate or certificates, if any, representing the Pledged Shares will be
delivered to Administrative Agent, accompanied by an instrument of assignment
duly executed in blank by Guarantor in the form provided in Exhibit B hereto or
other form acceptable to Administrative Agent. To the extent required by the
terms and conditions governing the Pledged Shares, Guarantor shall cause the
books of each entity whose Pledged Shares are part of the Pledged Collateral and
any transfer agent to reflect the pledge of the Pledged Shares. Upon the
occurrence of an Event of Default, Administrative Agent may effect the transfer
of any securities included in the Pledged Collateral (including but not limited
to the Pledged Shares) into the name of Administrative Agent or one or more of
the Secured Parties or into the name of any transferee to whom the Pledged
Shares or any part thereof may be sold or transferred in accordance with the
provisions hereof, and cause new certificates representing such securities to be
issued in the name of Administrative Agent or its transferee;

 

(b)       all voting trust certificates held by Guarantor evidencing the right
to vote any Pledged Shares subject to any voting trust; and

 

(c)       all additional shares and voting trust certificates of the entities
listed on Exhibit A from time to time acquired by Guarantor in any manner (which
additional shares shall be deemed to be part of the Pledged Shares), and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Shares.

 

3.2       Guarantor agrees to pay prior to delinquency all taxes, charges, Liens
and assessments, in each case imposed by any Governmental Authority, against the
Pledged Collateral, except those with respect to which the amount or validity is
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of
Guarantor, and upon the failure of Guarantor to do so, contemporaneous with
written notice thereof from Administrative Agent to Guarantor, Administrative
Agent at its option may pay any of them.

 

3.3       In the event that during the term of this Agreement, any
reclassification, readjustment, or other change is declared or made in the
capital structure of the issuer of the Pledged Shares, all new, substituted and
additional shares, options, or other securities, issued or issuable to Guarantor
by reason of any such change or exercise shall be delivered to and held by
Administrative Agent under the terms of this Agreement in the same manner as the
Pledged Collateral originally pledged hereunder.

 



4 

 

 

Section 4 – REPRESENTATIONS AND WARRANTIES

 

4.1       Guarantor hereby represents and warrants to Administrative Agent that:

 

(a)       the execution, delivery and performance by Guarantor of this Agreement
(i) does not contravene any Law or any contractual restriction binding on or
affecting Guarantor or by which Guarantor’s property may be affected; (ii) does
not require any authorization or approval or other action by, or any notice to
or filing with, any Governmental Authority or any other Person under any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its property is
bound, except such as have been obtained, made or waived; and (iii) does not
result in the imposition or creation of any Lien upon any property of Guarantor
except the Lien provided to Administrative Agent pursuant to Section 3.1 hereof
and Permitted Liens;

 

(b)       Guarantor has the limited liability company power to execute, deliver
and perform this Agreement and the execution, delivery and performance of this
Agreement has been duly authorized by all requisite action;

 

(c)       this Agreement is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally;

 

(d)       there is no action, suit or proceeding affecting Guarantor pending or
threatened before any court, arbitrator, or Governmental Authority, domestic or
foreign, which may have a material adverse effect on the ability of Guarantor to
perform its obligations under this Agreement;

 

(e)       Guarantor’s obligations hereunder are not subject to any offset or
defense against Administrative Agent or Borrowers of any kind;

 

(f)       Guarantor has established adequate means of obtaining from sources
other than Administrative Agent and Lenders, on a continuing basis, financial
and other information pertaining to each Borrower’s and each other Loan Party’s,
financial condition and the status of Borrowers’ performance of Obligations
imposed by the Loan Documents, and Guarantor agrees to keep adequately informed
from such means of any facts, events or circumstances which might in any way
affect Guarantor’s risks hereunder and neither Administrative Agent nor Lenders
have made any representation to Guarantor as to any such matters;

 

(g)       after the incurrence of Guarantor’s obligations under this Agreement,
the fair salable value of Guarantor’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; Guarantor is not
left with unreasonably small capital after the transactions in this Agreement or
the other Loan Documents; and Guarantor is able to pay its debts (including
trade debts) as they mature;

 

(h)       all representations and warranties contained in this Agreement are
true at the time of Guarantor’s execution of this Agreement, and shall continue
to be true until Guarantor’s obligations hereunder have been paid and performed
in full. Guarantor expressly agrees that any misrepresentation or breach of any
warranty whatsoever contained in this Agreement shall be deemed material;

 



5 

 

 

(i)       Guarantor is, at the time of delivery of the Pledged Shares to
Administrative Agent hereunder, the sole holder of record and the sole
beneficial owner of the Pledged Collateral, free and clear of any Lien thereon
or affecting title thereto, except for the Lien created by this Agreement and
Permitted Liens;

 

(j)       none of the Pledged Shares have been transferred in violation of
applicable federal or state securities, or similar laws, which such transfer may
be subject to in the United States of America or any applicable jurisdiction;

 

(k)       all of the Pledged Shares have been duly authorized, validly issued,
fully paid and are non-assessable;

 

(l)       to Guarantor’s knowledge, (i) there are no subscriptions, warrants,
rights of first refusal or other restrictions on transfer relative to, or
options exercisable with respect to the Pledged Shares; and (ii) the Pledged
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Guarantor knows of no
reasonable grounds for the institution of any such proceedings;

 

(m)       no consent, approval, authorization or other order of any Person and
no consent or authorization of any Governmental Authority is required to be made
or obtained which has not yet been made or obtained by Guarantor either (i) for
the pledge by Guarantor of the Pledged Collateral pursuant to this Agreement or
for the execution, delivery, or performance of this Agreement by Guarantor; or
(ii) for the exercise by Administrative Agent of the voting or other rights
provided for in this Agreement or the remedies with respect to the Pledged
Collateral pursuant to this Agreement, except, in the case of clause (i) and
(ii), as (x) may be required in connection with such disposition by laws
affecting the offer and sale of securities generally and (y) by the laws of the
United States and any applicable foreign jurisdiction; and

 

(n)       the pledge, grant of a security interest in, and delivery of the
Pledged Collateral pursuant to this Agreement, will create a valid first
priority Lien on and in the Pledged Collateral, subject to any Permitted Liens,
if applicable, and the proceeds thereof, securing the payment of the Guarantor
Obligations.

 

Section 5 – COVENANTS

 

5.1       So long as Administrative Agent has any commitment to make extensions
of credit to Borrowers under the Credit Agreement or Borrowers have any
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) outstanding under the Loan Documents, Guarantor agrees
that Guarantor:

 

(a)       will not (i) except as otherwise permitted by the Loan Documents,
sell, transfer or otherwise dispose of, or grant any option or warrant with
respect to, any of the Pledged Collateral (or any part thereof or interest
therein) except with the prior written consent of Administrative Agent, or (ii)
create or permit to exist any Lien upon or with respect to any of the Pledged
Collateral, except for the Lien created by this Agreement and Permitted Liens.
If any Pledged Collateral, or any part thereof, is sold, transferred or
otherwise disposed of in violation of this Section 5.1, the security interest of
Administrative Agent shall continue in the Pledged Collateral, to the extent
permitted under applicable law, notwithstanding such sale, transfer or other
disposition, and Guarantor will deliver any proceeds thereof to Administrative
Agent to be held as Pledged Collateral hereunder;

 



6 

 

 

(b)       shall, at Guarantor’s own expense, promptly execute, acknowledge, and
deliver all such instruments and take all such actions as Administrative Agent
from time to time may reasonably request to ensure to Administrative Agent the
benefits of the Lien in and to the Pledged Collateral intended to be created by
this Agreement;

 

(c)       shall maintain, preserve and, at Administrative Agent’s request, take
commercially reasonable efforts to defend the title to the Pledged Collateral
and the Lien of Administrative Agent thereon against the claim of any other
Person; and

 

(d)       upon obtaining any shares of capital stock or other equity securities
that should be pledged pursuant to Section 3.1 of this Agreement, shall promptly
deliver to Administrative Agent a duly executed Pledge Supplement in
substantially the form of Exhibit C attached hereto (a “Pledge Supplement”)
identifying such additional shares of capital stock or other equity securities.
Guarantor hereby authorizes Administrative Agent to attach each Pledge
Supplement to this Agreement and agrees that all shares of capital stock or
other equity securities listed thereon shall for all purposes hereunder
constitute Pledged Collateral.

 

Section 6 – EVENTS OF DEFAULT

 

6.1       So long as no Event of Default has occurred:

 

(a)       Guarantors shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof; and

 

(b)       Guarantors shall be entitled to receive and to retain and use free and
clear of the Lien created hereby any and all payments, including, but not
limited to, profits, dividends or distributions paid in respect of its Pledged
Collateral; provided, however, that any and all:

 

(i)       non-cash profits, non-cash dividends or distributions in the form of
capital stock, instruments or other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral, and

 

(ii)       profits, dividends and other distributions paid or payable in cash in
respect of any Pledged Collateral in connection with total liquidation or
dissolution,

 

shall, promptly be delivered to Administrative Agent, in the case of (i) above,
to be held as Collateral and shall, if received by any Guarantor, be received in
trust for the benefit of Administrative Agent, be segregated from the other
property of Guarantor, and promptly be delivered to Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement), and in the case of (ii) above, to be applied to the Obligations to
the extent permitted by the Credit Agreement or otherwise to be held as Pledged
Collateral.

 



7 

 

 

6.2       During the existence and continuation of an Event of Default,

 

(a)       Administrative Agent may, to the extent permitted by applicable law,
at its election, apply, set off, collect or sell in one or more sales, or take
such steps as may be necessary to liquidate and reduce to cash in the hands of
Administrative Agent in whole or in part, with or without any previous demands
or demand of performance or notice or advertisement, the whole or any part of
the Pledged Collateral in such order as Administrative Agent may elect, and any
such sale may be made either at public or private sale at its place of business
or elsewhere, or at any broker’s board or securities exchange, either for cash
or upon credit or for future delivery; provided, however, that if such
disposition is at private sale, then the purchase price of the Pledged
Collateral shall be equal to the public market price then in effect, or, if at
the time of sale no public market for the Pledged Collateral exists, then, in
recognition of the fact that the sale of the Pledged Collateral might have to be
registered under the Securities Act of 1933, as amended (the “Act”), and that
the expenses of such registration are commercially unreasonable for the type and
amount of collateral pledged hereunder, Administrative Agent and Guarantors
hereby agree that such private sale shall be at a purchase price mutually agreed
to by Administrative Agent and Guarantors or, if the parties cannot agree upon a
purchase price, then at a purchase price established by Administrative Agent in
the exercise of its reasonable discretion. Administrative Agent shall be under
no obligation to delay the sale of any of the Pledged Shares for the period of
time necessary to permit Guarantors to register such securities for public sale
under the Act, or under applicable state securities laws, even if Guarantors
would agree to do so. Administrative Agent may be the purchaser of any or all
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Guarantors or right of redemption. To the extent permitted by
applicable law, demands of performance, notices of sale, advertisements and
presence of property at sale are hereby waived. Any sale hereunder may be
conducted by any officer or Administrative Agent of Administrative Agent; and

 

(b)       Administrative Agent shall have all of the rights of a secured party
under the Uniform Commercial Code with respect to the Pledged Collateral.
Guarantors’ obligations hereunder are not limited to the Pledged Collateral or
any exercise by Administrative Agent of rights and remedies against the same,
and Administrative Agent may pursue any other available rights and remedies
against any Guarantor, whether hereunder, at law or otherwise, without resort to
the Pledged Collateral if Administrative Agent deems it in its best interests to
do so.

 

6.3       The proceeds of the sale of any of the Pledged Collateral and all sums
received or collected by Administrative Agent from or on account of such Pledged
Collateral shall be applied by Administrative Agent to the payment of expenses
incurred or paid by Administrative Agent in connection with any sale, transfer
or delivery of the Pledged Collateral, to the payment of any other costs,
charges, attorneys’ fees or expenses mentioned herein, and to the payment of the
Obligations or any part hereof, all in such order and manner as Administrative
Agent in its discretion may determine.

 

6.4       Upon the transfer by Administrative Agent of all or any part of the
Obligations pursuant to the terms of the Credit Agreement, Administrative Agent
may transfer all or any part of the Pledged Collateral to the transferee of the
Obligations and shall be fully discharged thereafter from all liability and
responsibility with respect to such Pledged Collateral so transferred, and the
transferee shall be vested with all the rights and powers of Administrative
Agent hereunder with respect to such Pledged Collateral so transferred; but with
respect to any Pledged Collateral not so transferred, Administrative Agent shall
retain all rights and powers hereby given.

 



8 

 

 

Section 7 – MISCELLANEOUS

 

7.1       Guarantors agree to pay reasonable and documented out-of-pocket
attorneys’ fees and all other reasonable and documented out-of-pocket costs and
expenses which may be incurred by Administrative Agent in the enforcement of
this Agreement. No terms or provisions of this Agreement may be changed, waived,
revoked or amended without Administrative Agent’s and Guarantor’s prior written
consent. Should any provision of this Agreement be determined by a court of
competent jurisdiction to be unenforceable, all of the other provisions shall
remain effective. This Agreement embodies the entire agreement between the
parties hereto with respect to the matters set forth herein, and supersedes all
prior agreements among the parties with respect to the matters set forth herein.
No course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof. Administrative Agent may assign this Agreement in
connection with any assignment of such role under the Credit Agreement without
in any way affecting Guarantors’ liability under it. This Agreement shall inure
to the benefit of Administrative Agent and its successors and assigns. This
Agreement is in addition to the guaranties of any other guarantors of the
Obligations.

 

7.2       THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.

 

7.3       GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY SECURED PARTY OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
THE COUNTY OF LOS ANGELES AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST GUARANTOR IN THE COURTS OF ANY JURISDICTION.

 

9 

 

 



7.4       GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 7.3. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

7.5       EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 7.8 BELOW. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

7.6       EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM AND
THE WAIVER SET FORTH ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN THE IMMEDIATELY SUCCEEDING
PARAGRAPH BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING
IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 



10 

 

 

THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR RECOUPMENT),
(C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR ANCILLARY
REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY
RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT
THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES
DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT
WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT
TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE THE
MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL
PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL
BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT
REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE
REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING
SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE
COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL
ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE
REFEREE.

 

THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES HERETO
SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN
ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY ORDERS
IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA.

 



11 

 

 

THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW
IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL REFERENCE
PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM
THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

7.7       This Agreement may be executed in counterpart signature pages, all of
which taken together shall be deemed to be one original of this instrument.
Delivery of an executed counterpart to this Agreement by facsimile or electronic
mail shall be effective as a manually executed counterpart to this Agreement.

 

7.8       All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

 

[Signatures on following page.]

 



12 

 

  



IN WITNESS WHEREOF, the undersigned have executed this Unconditional Guaranty
and Pledge Agreement as of the day first set forth above.

 



 

B. RILEY PRINCIPAL INVESTMENTS, LLC,



a Delaware limited liability company

        By:       Name:       Title:    

 



  Guarantor’s Address for Notices:       B. Riley Principal Investments, LLC  
21255 Burbank Blvd., Suite 400   Woodland Hills, CA 91367   Attn: Phillip Ahn







 



Unconditional Guaranty and Pledge Agreement

  



 

 

 

EXHIBIT A – PLEDGED SHARES

 

Name of Pledged Share Issuer Jurisdiction of Organization Number of Shares
Authorized Number of Shares Outstanding Number of Shares Owned by Guarantor % of
Shares Owned by Guarantor % of Outstanding Shares Pledged Certificate Number
BRPI Acquisition Co LLC Delaware N/A N/A N/A 100% of limited liability company
interests 100% of limited liability company interests N/A

   

Exhibit A

 

 

EXHIBIT B – FORM OF IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Shares of [___________], a [_________]
[corporation] [limited liability company]:

 

No. of Shares Certificate No.



  

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 



              By:       Name:       Title:    



  

Exhibit B

 

 

EXHIBIT C – FORM OF PLEDGE SUPPLEMENT

 

PLEDGE SUPPLEMENT

 

This Pledge Supplement, dated as of _________, 20__, is delivered pursuant to
Section 5.1(d) of the Guaranty and Pledge Agreement referred to below. The
undersigned hereby agrees that this Pledge Supplement may be attached to the
Unconditional Guaranty and Pledge Agreement, dated as of December 19, 2018 (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Guaranty and Pledge Agreement”; the terms defined therein and not
otherwise defined herein being used as therein defined), made by the
undersigned, as Guarantor, in favor of Banc Of California, N.A., in its capacity
as Administrative Agent.

 

The shares of capital stock or other equity securities listed on this Pledge
Supplement shall be and become part of the Pledged Collateral pledged by the
undersigned and referred to in the Guaranty and Pledge Agreement and shall
secure all the Guarantor Obligations.

 

The undersigned hereby certifies that the representation and warranties set
forth in Section 4.1 of the Guaranty and Pledge Agreement are true and correct
in all material respects with respect to the Pledged Shares listed below on and
as of the date hereof.

 



        [NAME OF GUARANTOR]

  

Name of Pledged Share Issuer Jurisdiction of Organization Number of Shares
Authorized Number of Shares
Issued Number of Shares Outstanding Number of Shares Owned by Guarantor % of
Outstanding Shares Pledged Certificate Number                                  
                             

 

Exhibit C